NON-RESPONSIVE AMENDMENT

Response to Amendment
The reply filed on 12/21/2020 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s):

Applicant was required to elect a single invention under 35 U.S.C. 121, wherein the Examiner identified:
Group I, described in Claims 1-4 and 12, and drawn to a method of unlocking an intelligent lock as performed by a mobile terminal; and 
Group II, described in Claims 5-11 and 13-19, and drawn to a method of unlocking an intelligent lock as performed by an intelligent lock.

In the election requirement of 11/12/2020, these inventions were identified as independent or distinct, each from the other because:
Groups I and II are related as sub-combinations disclosed as usable together in a single combination wherein the sub-combinations are distinct because they do not overlap in scope and are not obvious variants.

The Applicant’s response to the Restriction requirement includes an election with traverse of Group I, claims 1-4 and 12. The Applicant has not, however, included a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors in the election requirement of 11/12/2020.
In addition, the Applicant has amended claim 5 of Group II so as depend from independent claim 1, presenting a new claim set for Group 1 (now, claims 1-12) which is directed to a single invention via an attempt to render the restriction requirement moot. 
The Applicant’s response to the Election Requirement, specifically, the inclusion of an amendment to claim 5, as filed in the response of 12/21/2020, is thus non-responsive.

The Applicant must correct the amendment to claim 5.  Though unintentional, said amendment rises to the level of an attempt to subvert the Primary Examiner’s requirement to elect a single sub-combination. 

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689